Citation Nr: 0321740	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-00 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
calcified subdeltoid bursitis with limitation of motion (LOM) 
of the right shoulder (major), currently evaluated at 30 
percent.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW), with adherence of a scar to the 
right triceps mechanism (major), currently evaluated at 10 
percent.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from May 1951 to May 1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which continued the 
evaluation of the veteran's service connected calcified 
subdeltoid bursitis with limitation of motion of the right 
shoulder at 20 percent, and continued the evaluation of 
residuals, shell fragment wound, with adherence of scar to 
the triceps mechanism at 10 percent.

A June 2000 Board decision remanded the case for additional 
development, to include another medical examination, and 
consideration by the RO.  A January 2001 rating decision 
increased the veteran's disability rating for the service-
connected calcified subdeltoid bursitis with limitation of 
motion of the right shoulder to 30 percent, effective January 
11, 1999.  The issue of a higher rating prior to January 11, 
1999, remained open.

An August 2001 Board decision again remanded the case for 
clarification of the July 2000 medical examination.  A 
February 2003 rating decision granted an earlier effective 
date of October 3, 1997, for the 30 percent evaluation of the 
residuals, right shoulder injury.  Thus, only the question of 
an increased rating is at issue.  The February 2003 rating 
decision also granted a separate compensable rating for 
arthritis of the right elbow with LOM and weakness of the 
hand, and evaluated it at 50 percent, effective December 13, 
2000.

The RO returned the case to the Board for further review.  
The veteran's accredited representative submitted a statement 
in May 2003.

A January 2003 rating decision continued a non-compensable 
rating for scar, SFW, right upper thigh, and denied service 
connection for a right hip condition.  The appellant 
submitted a March 2003 Notice of Disagreement (NOD) which 
references the February 2003 rating decision referred to 
above, and the RO's acknowledgement of the NOD also refers to 
the February 2003 rating decision.  The Board notes, however, 
that the appellant's March 2003 NOD references events 
regarding a medical examination which are set forth solely in 
the January 2003 rating decision.  In any event, the RO 
issued a statement of the case in May 2003, and there is no 
record of the appellant having submitted a substantive appeal 
thereto.  Therefore, the Board does not have jurisdiction 
over this issue, and it will not be a part of or addressed in 
this decision.


FINDINGS OF FACT

1.  The appellant's right shoulder injury currently manifests 
with subacromial degenerative disease, tenderness, and 
limited painful motion.  On examination, forward elevation 
was limited to 60 degrees, lateral motion on abduction to 40 
degrees, internal rotation was normal, external rotation was 
slightly limited, and extension was to 20 degrees.  The 
appellant could still rotate and shrug the right shoulder, 
and there was adequate muscle bulk around the right biceps 
area below.

2.  The appellant's SFW residual scarring is manifested by 
small scarring to the right shoulder and right triceps.  The 
scars were reportedly not responsible for limited function or 
range of motion.  It was thought the triceps muscle was 
likely penetrated, but that the scar was not tender or 
painful.  There was no significant muscle loss in the area.  
There was no excess fatigue or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for residuals of calcified subdeltoid bursitis 
with LOM of the right shoulder (major) have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5201 (2002).

2.  The requirements for entitlement to an evaluation in 
excess of 10 percent for residuals of a SFW, with adherence 
of a scar to the right triceps mechanism (major), have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.73, DC 5306, 7804, 7805 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a September 2001 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder.  The letter informed the appellant of VA's duty 
to assist him in obtaining evidence to support his claim and 
how the RO would assist him in doing so.  Further, the letter 
listed all of the evidence then possessed by the RO in 
addition to referencing the prior rating decisions in the 
case and the SOC.  As to who would obtain what information, 
the RO informed the appellant that it would obtain any 
records identified by the appellant and provided him VA Forms 
21-4142 for his signature and return to authorize VA to do 
so.  As concerns what the appellant would do, the appellant 
was instructed to inform the RO if there was additional 
evidence he desired considered, and he was instructed not to 
send evidence already a part of his case file.  Therefore, 
the Board finds that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained treatment 
records identified by the appellant and scheduled medical 
examinations as needed to develop his claims.  All records 
obtained or generated have been associated with the file.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In his March 2003 NOD, the appellant 
in fact stated that there were no other treatment records to 
be obtained.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

Historically, a February 1973 rating decision granted service 
connection for a SFW of the right arm with some LOM of the 
right shoulder joint and recurrent pain and retained foreign 
body.  He had a penetrating wound of the upper arm.  A 10 
percent rating for muscle injury and scarring was assigned.  
A December 1976 rating action granted service connection for 
calcified subdeltoid bursitis with LOM of the right shoulder 
as secondary to the service-connected residuals of a SFW of 
the right arm with adherence of the scar to the triceps 
mechanism.  A 20 percent rating for this pathology was 
assigned.  In October 1997, the veteran filed his current 
claim for an increased rating for a right arm disability.

An October 1996 treatment note reflects that the appellant 
presented with a weak grip in his right dominant hand and 
decreased deep tendon reflexes.  A November 1996 treatment 
note reflects that the appellant's right shoulder range of 
motion on flexion was 0 to 155 degrees, interior rotation was 
0 to 65 degrees, and exterior rotation was 0 to 45 degrees, 
with pain at the end of both movements.

The appellant was examined by a VA examiner in January 1998 
for his right shoulder and right elbow.  The appellant 
reported pain in his right arm and forearm, particularly 
distal to the elbow, and reported that, at times, he cannot 
pick up even the lightest of items.  The report reflects that 
he had marked LOM.  Forward and lateral elevation of the 
right shoulder was 0 to 85 degrees (0 to 180 degrees is 
normal).  External rotation was 0 to 90 degrees and internal 
rotation was 0 to 30 degrees.  ROM of the right elbow was 
normal.

As concerns the appellant's muscles which impact the use of 
his right shoulder and arm, physical examination revealed the 
grip in the appellant's right dominant hand to be about one-
third of the grip in his left hand.  There was no evidence of 
muscle damage.  Function of the triceps appeared normal.  An 
x-ray report revealed evidence of calcification of the soft 
tissues of the shoulder joint.

The examiner rendered a diagnosis of calcified sub-deltoid 
bursitis and loss of motion of the right arm.  There was no 
evidence of abnormal adherence of scar to the triceps 
mechanism, and there was no apparent muscular complication.

The appellant received a VA muscle examination in December 
2000.  The examination report reflects that the entry wound 
of the scar is on the right lower arm over the lateral 
humerus area to the triceps area.  There is no significant 
tissue loss.  The muscle group most likely penetrated is the 
triceps with likely involvement of the lower quadriceps as 
well.  There likely are adhesions.  Tendon damage is unlikely 
but the biceps muscle may be involved.  Muscle strength in 
the right lower extremity is weak.  The appellant's bulk is 
good and there is no herniation.  The appellant does not have 
excess fatigue.  The examiner observed that the appellant 
cannot grasp and hold steady a cup in his right hand to take 
it to his mouth.

An October 2001 treatment note by the appellant's private 
provider, William E. Anthony, Jr., M.D., reflects a physical 
assessment of right shoulder tenderness, anterior and 
superior, acromioclavicular joint, with decreased active and 
passive ROM.

A July 2002 addendum to the December 2000 examination report 
by the same examiner states that an x-ray of the right 
shoulder revealed subacromial degenerative disease, 
tenderness, and limited painful motion.  Forward elevation 
was to 60 degrees, lateral motion on abduction was to 40 
degrees, internal rotation remained normal, external was 
slightly limited, and extension was to 20 degrees.  The 
appellant can still rotate and shrug the right shoulder, and 
there is adequate muscle bulk around the right biceps area 
below. 

The scarring in the triceps was not tender and was said to 
limit no function.  There was no muscle tissue loss.  There 
was no excess fatigue or incoordination.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2002).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2002).    Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant's right shoulder is rated under DCs 5019-5201.  
DC 5019 provides the rating criteria for bursitis.  It 
provides, however, that bursitis is rated on the basis of LOM 
of the affected part as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5019 (2002).  The LOM aspect of the appellant's 
disability picture is rated under DC 5201, Arm, LOM of.  A 30 
percent evaluation is allowable for range of motion of the 
dominant side which is limited to ability to raise the arm 
midway between the side and shoulder level.  A 40 percent 
evaluation is allowable when ROM is limited to 25 degrees 
from the side.  Id,; see 38 C.F.R. § 4.71a, Plate I (2002).  
The November 1996 treatment note reflects ROM on flexion up 
to 155 degrees, with pain only at the end of that range, 
which is well above the midway point.  Id.  While the January 
1998 medical examination reveals a picture of reduced ROM, 
the appellant's forward elevation of his right shoulder was 0 
to 85 degrees, which is well above 25 degrees.

The Board finds that the appellant's right shoulder 
disability picture more closely approximates that of a 30 
percent evaluation than the higher 40 percent evaluation.  
The higher evaluation of 40 percent is not warranted, as the 
appellant's ROM exceeds 25 degrees by a significant margin.  
The examination and assessment of Dr. Anthony does not 
conflict with those of the VA medical examinations, as Dr. 
Anthony's examination did not include ROM measurements.   
Therefore, the appellant's right shoulder disability is 
fairly and reasonably evaluated at 30 percent for the period 
involved.

The Board finds likewise as concerns the issue of a current 
increased rating.  The July 2002 addendum to the December 
2000 VA joints examination report reflects that the 
appellant's ROM still is not limited to an extent which would 
qualify for a 40 percent evaluation.  The addendum states 
that his forward elevation is to 60 degrees, still well in 
excess of 25 degrees, and lateral motion on abduction is to 
40 degrees.  The Board finds that a 30 percent evaluation 
compensates the appellant for his pain as well as his LOM.  
Therefore, the appellant's right shoulder disability is 
fairly and reasonably evaluated at 30 percent. 

The appellant's muscle injury residuals of his SFW are 
evaluated under DC 5306.  38 C.F.R. § 4.73 (2002).  For 
purposes of DCs 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56(d) (2002).  
The appellant's disability currently is rated as moderate and 
evaluated at 10 percent as such.  DC 5306.

A moderate disability evaluation is for wounds which are 
through and through or deeply penetrating and of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Injuries of moderate 
disability must have required treatment and there must be a 
record of consistent complaint of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings which reveal moderate disability include 
entrance and, if present, exit scars, small or linear, 
indicating short track or missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2), 4.56(c) (2002).

For a classification of moderately severe disability, the 
rating criteria require a wound with debridement or prolonged 
infection, or with sloughing of soft parts, intermuscular 
scarring.  History would include prolonged hospitalization 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability.  Objective 
findings would include indications on palpation of loss of 
deep fascia, muscle substance or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with sound 
side) demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2002).

The appellant's field service medical records reflect that, 
on October 17, 1952, an enemy hand grenade fragment was 
removed from his right arm and the wound was dressed.  He was 
rated as in good condition when evacuated to the rear 
collection station.  He was admitted to a hospital the 
following day.  The assessment upon admission was that there 
was no major artery or nerve involvement.  A November 1, 
1952, entry reflects suture of right arm.  He was returned to 
duty on November 11, 1952.

The competent credible evidence of record shows that the 
appellant's muscle injury is appropriately rated as moderate 
and evaluated at 10 percent.  The appellant's wound did not 
involve debridement or infection, and it required treatment 
and hospitalization.  Further, he manifests weakness and loss 
of power on his dominant right side as a result of this 
wound.  He does not manifest impairment of coordination or 
uncertainty of movement.  Therefore, the Board finds the 
appellant's disability picture more closely approximates that 
of the 10 percent evaluation than the higher evaluation of 
moderately severe.

The higher evaluation is not warranted, as the appellant's 
wound, per his field treatment records, did not entail 
debridement, infection, or prolonged hospitalization.  
Further, the appellant's wound residuals do not manifest any 
of the objective indicia of a moderately severe muscle 
injury.  38 C.F.R. § 4.56(d)(3) (2002).  Accordingly, the 
appellant is appropriately evaluated at 10 percent.  
38 C.F.R. §§ 4.3, 4.7, 4.10, DC 5306 (2002).

It is also noted that the scarring is not tender and causes 
no functional impairment.  There is no significant tissue 
loss and there is no basis for a separate compensable rating 
for scarring.

As concerns the appellant's total disability picture per the 
competent credible evidence of record, the Board notes the 
allowance of the separate rating and evaluation of 50 percent 
for his right elbow, effective December 13, 2000.  Further, 
the Board assessed the appropriateness of a separate rating 
and evaluation under DC 7801, scars, other than head, face, 
or neck, that are deep, or cause LOM, for the scar of the 
appellant's SFW of his right arm, and finds a compensable 
rating inappropriate.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of calcified subdeltoid bursitis with limitation of 
motion of the right shoulder (major) is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a SFW, with adherence of a scar to the right 
triceps mechanism (major), is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

